 In the Matter of M. LOWENSTEIN & SONS, INC.andLOCAL 16, UNITEDOFFICE & PROFESSIONAL WORKERS OF AMERICA, C. I. O.Case No. R-2433.-Decided May31, 1941Jurisdiction:textile coverting industry.Investigation and Certification of Representatives:existence of question: Com-pany did not reply to union's letter requesting recognition ; election necessary.UnitAppropriate for Collective Bargaining:office employees at one of the Com-pany's offices exclusive of supervisory employees, including specifically namedemployees found to be supervisory employees, and private secretaries toexecutives,maintenance employees, including matrons and janitors, andpersons doing creative designing and studio work.Mr. Christopher W. Hoey,for the Board.Mr. Irving D. LipicowitzandMr. William H. Lewis,of New YorkCity, for the Company.Boudin, Cohn c6 Glicicstein,of New York City, byMr. Leonard B.Boudin,for the Union.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 13, 1941, Local 16, United Office & Professional Work-ers of America, C. I. 0., herein called the Union, filed with theRegional Director for the Second Region (New York City) a peti-tion alleging that a question affecting commerce had arisen con-cerning the representation of employees of M. Lowenstein & Sons,Inc.,New York City, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449; hereincalled the Act.On March 11, 1941, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On March 14, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and upon32 N. L. R. B., No. 45.218 M. LOWENST'EIN & SONS, INC.219the Union.Pursuant to notice, a hearing was held on March 27,28, and 29, 1941, at New York City, before Gustaf B. Erickson, theTrial Examiner duly designated by the Chief Trial Examiner.TheBoard, the Company, and the Union were represented by counseland participated in the hearing.At the opening of the hearing theUnion moved to amend its petition in certain respects hereinafternoted.The Trial Examiner granted this motion.At the conclu-sion of the hearing the Company moved to dismiss the petition onthe ground that there had been no substantial showing of member-ship on the part of the Union. Ruling was reserved by the TrialExaminer.The motion is hereby denied.At the conclusion of thehearing the Company also made a formal offer to prove that theUnion was dominated and controlled by communists and members ofthe communist party, and that by reason of such domination thepetitioner could not be deemed a bona fide labor organization withinthe meaning of the Act. The Trial Examiner refused to receivetestimony on this question.His ruling is hereby affirmed.Duringthe course of the hearing the Trial Examiner made several rulingson motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On April 24, 1941, pursuant to notice, a hearing for the purposeof oral argument was held before the Board at Washington, D. C.The Company and the Union were represented by counsel and par-ticipated in the hearing.Prior to this hearing the Company andthe Union filed briefs, which the Board has considered.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAt the hearing the Board and the Company stipulated that theCompany is engaged in interstate commerce within the meaning ofthe Act and that findings of fact with respect to its business areset forth in a prior Board Decision,' and that there has been nomaterial change in the Company's business since that Decision wasissued by the Board.2'Matter of M. Lowenstein & Sons, Inc.,'andBookkeepers, Stenographers and Account-ants Union, Local No. 16, United Office & Professtional Workers of America, C. I. 0., et al.,6N.L.R.B 216.2 It was agreed at the hearing that at the present time more employees are employed inthe Leonard Street office and at the 18th Street office and warehouse in New York Citythan formerly, and that, the annual pay roll has been substantially increased. It wasalso brought out that the Company now owns another subsidiary firm known as theYankee Export Company In other respects, the findings relating to the business set 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn that Decision we found and we now find as follows : TheCompany is engaged in the business of converting cotton and rayongoods.In connection therewith, it maintains an office at LeonardStreet in New York City and a warehouse on 18th Street, NewYork City. It has five wholly owned subsidiaries, four of whichare operated as an integral part of the New York City operations.The Company does an annual business in excess of 30 million dol-lars.The principal raw material purchased is unfinished greigecloth which is purchased from mills located throughout the countryand shipped to the Company's finishing mills and after finishingdistributed by it throughout various States of the United, States.Seventy-five per cent of the goods purchased and finished by theCompany go to States other than those in which they originate.Instructions for finishing goods are given by the Leonard Streetoffice as are instructions for their subsequent shipment.The mer-chandising of the goods, the selection of styles and patterns, thedetermination of the amount of each brand which is to be made upand kept on 'hand, and the securing of a proper amount of rawmaterial to supply the finishing plant are all done in New York.All the records of the Company, including those for inventory, costaccounting, bookkeeping and crediting, are handled and checked atitsLeonard Street office.This proceeding is concerned solely with approximately 460persons employed in connection with the Company's business officesin New York City.II.THE ORGANIZATION INVOLVEDLocal 16, United Office & Professional Workers of America, isa labor organization affiliated with the Congress of Industrial Organi-zations.It admits to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONIn a letter dated February 10, 1941, the Union requested of theCompany, recognition as the statutory representative of the Com-pany's employees.The Company made no reply to this letter andthereafter the Union filed the petition herein.A statement of the Regional Director introduced into, evidenceshows that the Union represents a substantial number of employeesin the collective bargaining unit hereinafter found to be appropriate."3The statement of the Regional Director shoos that 165 union authorization blanks weresubmitted to him, 9 undated,77 dated January,February,and March 1941, 15 in October,November,and December 1940, 4 in July,August, and September 1940, 9 in the periodbetween January 1 and January 30, 1940,7 on various dates in 1939,5 on various dates in1938.One hundred and twenty-sixappeared to bear genuine, original signatures ofpersons whose names appear on the Company's pay roll of February 20, 1941. The namesof 404 persons within the alleged appropriate unit appeared on the February 20, 1941,pay roll. M. IsOWENSTEIN & SIGN ,ME.221We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON CO- MERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among,the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union in its petition, as amended, alleges that all office em-ployees at the Company's Leonard Street offices, exclusive of super-visory employees, private secretaries to executives, maintenance em-ployees, including porters and matrons, and persons doing creativedesigning and studio work, constitute a unit appropriate for the pur-poses of collective bargaining.'The Company contends that inaddition to office employees at the Leonard Street offices, the unitshould also include office employees at the Company's 18th Streetwarehouse, and maintenance employees and persons doing creativedesigning and studio work at the Leonard Street office.Althoughboth parties agree that supervisory employees and private secretariesshould be excluded, they disagree as to the persons who properly fallwithin these classifications.The Company maintains a warehouse on 18th Street in New YorkCity where, in addition to warehouse employees, it employs 20 officeworkers.Although these office workers perform clerical work similarto that done by office workers at the Leonard Street office, the ware-house office is situated 2 or 3 miles from the Leonard" Street office.The Union has not sought to organize the office workers there and therecord shows that because they work in connection with the ware-house they are eligible to membership in a labor organization repre-senting warehouse employees which is not a party to this proceeding.The Union does not admit them to membership. In a former proceed-ing the Board found that one unit comprised of office workers atthe Leonard Street office, and another comprised of all employeesof the 18th Street warehouse constituted separate appropriate unitsfor collective bargaining purposes.5Under the circumstances we shall4 The original petition alleged that "all employees at the employer'sLeonard Streetoffice, exclusive of supervisory employees,private secretaries to executives" constitute aunit appropriate for the purposes of collective bargaining.It is the Union's position thatthe unit alleged in the petition as amended is identical,and that the purpose of amend-ment was to clarify the meaning of the allegations originally made in the petition:5 See footnote1, supra. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDexclude all office workers at the Company's 18th Street warehousefrom the unit.The Union also seeks to exclude from the appropriate unit approxi-mately 20 persons engaged in creative designing and studio workat the Leonard Street office.The record shows that the work ofthese employees consists in coloring cards with paints and brushesin accordance with directions given by superiors.They are requiredto have some degree of art school experience, and perform a portionof their work in the evenings at their homes.The Union does notadmit them to membership or desire to represent them.We are ofthe opinion that these employees are not engaged in clerical workand that under the circumstances, they should not be placed in aunit of office workers.Accordingly, we shall exclude all persons atthe Leonard Street offices engaged in designing, coloring, and studiowork, from the unit.-The Union also requests that maintenance. employees at the Leon-ard Street office, including the janitors, matrons, porters, and elec-tricians, be excluded from the appropriate unit.The Union doesnot admit such employees to membership and it is clear that theyare not engaged in, clerical work.Accordingly, we shall exclude allmaintenance employees at the Leonard Street office from the unit.The parties agree that confidential secretaries to executives shouldbe excluded from the unit and that certain employees who work assecretaries to officers of the Company fall within this category.'The Union contends that 10 other persons employed as secretaries todepartment heads should likewise be classified as secretaries to execu-tives.The record is clear that these 10 employees devote from 40 to70 per cent of their time taking dictation from and transcribing thework of department heads who are conceded by both parties to besupervisors.We are of the opinion that inasmuch as a substantialportion of the time of these employees is consumed in performing,confidential work under the direction of persons concededly closelyidentified with the management, they occupy a position substantiallysimilar to that of the secretaries to Company officers, whom theparties agree should be excluded from the unit.Accordingly, we shall exclude persons performing secretarial dutiesfor department heads from the unit.'The Union does not admit salesmen to membership and contendsthat persons working as house salesmen at the Leonard Street officesshould be excluded from the unit.These employees are not engagedOThis group includes the following persons : Rose Becker, Helen Bryman, Ida Lang,Viola Rockstrow,and RA.Michton.'Sidowsky,Maisie Handler,Mae Horowitz,Frances Burke,Gertrude Krug, Estelle Berkowitz, SarahKay, BettyLefkowitz, and Helen Sklar. M. LOWENSTEIN & SIONS, INC.223in clerical work and accordingly we shall exclude house salesmen -fromthe unit.'The parties agree that officers of the Company and certain depart-ment heads should be excluded from the appropriate unit.9However,the Company contends that these officers and department heads arethe only persons of the Leonard Street office who possess supervisoryauthority,while the Union contends that approximately 50 otherpersons designated by various titles in fact possess supervisory au-thority and as a consequence should be excluded from the unit.Allemployees in, this disputed group perform some work in departmentsin which they are employed, none has the power to hire and discharge,and all work under the general supervision of the Company officersand department heads.However, most of them are senior employeesin their respective departments and all receive salaries in excess ofthose paid other workers in their departments.Although the Com-pany contends that all of them are engaged in the performance ofpurely routine duties, the record is clear that the Company relieson them to assign work, give orders, and in many instances to main-tain discipline in their respective departments.They are frequentlyconsulted by other employees concerning matters connected withtheir work and are regarded by such employees as their superiors.Many are designated by the Company as junior and senior super-visors and have attended meetings of supervisors.A number inthis group were found by the Board in a prior proceeding to be as-sistant department heads with supervisory authority and to haveengaged in unfair labor practices 10There is no showing that anyemployee so' involved has subsequently been demoted.Under allthe circumstances we are of the opinion that the record supportsthe contentions of the Union with respect to the supervisory authoritypossessed by this disputed group of employees.Accordingly, we findthat all employees listed in Apendix A, attached hereto, are super-visors, and, as a consequence, we shall exclude them from the unit.We find that all office employees at the Company's Leonard Streetoffice, exclusive of supervisory employees, including the employeeslisted in Appendix A, and private secretaries to executives, mainte-nance employees, including matrons and janitors, and persons doingcreative designing and studio work, constitute a unit appropriate forAlan Kaufman,Eugene Feinerman,Herbert Simmons,and Melvin Lessner0 Included among this group are the following persons:Leon Lowenstein,David Gottlieb,Archie 0. Joslin, Milton Silverman, Edward Goldberger, Eric W Kath, and Henry GKletcher,allofficers of the CompanyAlso included in this group are the followingdepartment heads and assistant department heads:Mr. Fisher,Mr. Lapin,Mr Oppen-henner,Mr.Linial,Mr.Weiss,Mr.Cone,Mr. Kleiner,Mr. Goldstein,Mr Phillips, Mr.Bush,Mr Cohen, Mr.Vasques,Mr. Aronstem,Mr Sachs, Mr Hoffman,Mr.Weinstock,Mr. Rex, and Mr McCallon.The record indicates that there may be others in this group,but they serenot named at the hearing.10 See footnote 1,supra. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining and that such unit will insureto employees of the Company the full benefit of their right to self--organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees in the unit which we have found to be appro-priate can best be resolved by an election by secret ballot.The Union requests that the Board fix a pay-roll date immediatelyprior to the filing of the petition herein for the purposes of deter-mining the eligibility of voters.The Company requests a currentpay-roll date.The Union bases its position on the past history ofunfair labor practices engaged in by the Company and upon itsbelief that at the present time the Company will pad its pay roll inan effort to defeat the Union.We are of the opinion that the con-tention of the Union affords us no sufficient basis for departing fromour usual rule.Accordingly, we find that those eligible to vote inthe election shall be the employees in the appropriate unit who wereemployed by the Company during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject tosuch limitations and additions as are set forth in ' our Direction ofElection.Upon the basis of the above findings of fact and upon the entirerecord in the case the Board makes the following :CONCLUSIONS or LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of M. Lowenstein & Sons, Inc., New YorkCity, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All office employees at the Company's Leonard Street office ex-clusive of supervisory employees, including those listed in AppendixA, and private secretaries to executives, maintenance employees, in-cluding porters and matrons, and persons doing creative designingand studio work, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section -8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby M. LOWENSTE'IN & SONS, IiNiC.225DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith M. Lowenstein & Sons, Inc., New York City, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under thesupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among all office employees at the Company's Leonard Street officewhose names appear on the pay roll of the Company for the periodimmediately preceding the date of this Direction of Election, in-cluding employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing supervisory employees, including those listed in Appendix A,private secretaries to executives, maintenance employees, includingporters and matrons, and persons doing creative designing andstudio -work, and those persons who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by Local 16, United Office & Professional Workers ofAmerica, C. I. 0., for the purposes of collective bargaining.APPENDIX ACharles SaposhnikMabel LeitnerJos HessMiriam CharinHerman E. GabelStuart GowWm. LeinwohlAlvin MarksHelen WeissbergerPercy KaufmanSam GreenfieldJames GoodisonRose LevyOtto HeinzArthur GrossHelen ScheidebergMilton HirschDavid SchorLewis GoldsteinSeymour RubinsteinEmil GemakeRobert BendheimHoward WagnerWm. McGuffieBertha WillisE. Dale WoodenEugene MarcusJack YanpolskyBernard. ShapiroChristine GaliettaFrancesKrasnerOtto SulzbergerJulian RatheFrieda KaplanIda LessnerMae Rubin -John BowlingMildred MorrellSam BraunsteinFrank CooperAbraham JacobsBenj. LubowGeo. TroikeJulian- EichlerRose Rind